                                                                                    E-FILED
                                                     Thursday, 16 January, 2020 02:32:42 PM
                                                               Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

TRACY BRETT,                                     )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )           19-3213
                                                 )
PATTY SNEED, et al.                              )
                                                 )
                      Defendants.                )


        MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Dixon Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s amended complaint, and through such
process to identify and dismiss any legally insufficient claim, or the
entire action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (citation
omitted).

     Plaintiff alleges that Defendants Sneed and Baldwin, both
IDOC officials in Springfield, Illinois, stole a grievance he sent to her
from his place of incarceration, which appears to have been either
Pontiac Correctional Center or Pickneyville Correctional Center.
(Doc. 18 at 7). Plaintiff did not provide a copy of the grievance, but
                               Page 1 of 3
he alleges that he did not get “proper relief” for it. Id. at 13. Plaintiff
alleges that this violated his constitutional right to send and receive
legal mail.

      No plausible inference arises from Plaintiff’s allegations that
the defendants, as the intended recipients of Plaintiff’s mail,
interfered with Plaintiff’s First Amendment right to send and receive
mail. Neither defendant would have been responsible for processing
his mail at his place of incarceration. Plaintiff does not have a due
process right to a grievance process, and he has not alleged how
defendants’ alleged actions prejudiced any legal claims he may
have. Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996) (no
substantive due process right to adequate grievance process);
Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006) (access-to-
courts claim requires showing of harm). Accordingly, the Court
finds that Plaintiff fails to state a claim.

It is therefore ordered:

     1) Plaintiff's complaint is dismissed for failure to state a
        claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C.
        § 1915A. Any amendment to the Complaint would be
        futile. This case is therefore terminated. All pending
        motions are denied as moot. The clerk is directed to
        enter a judgment pursuant to Fed. R. Civ. P. 58.

     2) This dismissal shall count as one of the plaintiff's three
        allotted “strikes” pursuant to 28 U.S.C. Section 1915(g).
        The Clerk of the Court is directed to record Plaintiff's
        strike in the three-strike log.

     3) Plaintiff must still pay the full docketing fee of $350
        even though his case has been dismissed. The agency
        having custody of Plaintiff shall continue to make
        monthly payments to the Clerk of Court, as directed in
        the Court's prior order.

     4) If Plaintiff wishes to appeal this dismissal, he must file
        a notice of appeal with this Court within 30 days of the
        entry of judgment. Fed. R. App. P. 4(a). A motion for
        leave to appeal in forma pauperis should set forth the
                             Page 2 of 3
issues Plaintiff plans to present on appeal. See Fed. R.
App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he
will be liable for the $505 appellate filing fee
irrespective of the outcome of the appeal.



     Entered this 16th day of January, 2020.



       s/ Harold A. Baker
    ___________________________________________
                HAROLD A. BAKER
        UNITED STATES DISTRICT JUDGE




                    Page 3 of 3
